

Exhibit 10.12



QUOTA PURCHASE AGREEMENT AND OTHER COVENANTS


By this private instrument and on the best terms of the law, on the one part,
hereinafter referred to as Sellers:


[I] ROGÉRIO ANTONIO, Brazilian, single, businessman, bearer of CNH – Driver’s
License No. 03532354568 DETRAN/ES, duly enrolled with the CPF/MF – Individual
Taxpayers’ Registry of the Ministry of Finance under No. 551.283.439-87,
resident and domiciled in the City of Vitória, State of Espírito Santo, at
Avenida Dante Micheline, n° 1.845, apto. 101, Bairro Mata da Praia, CEP
29066-430, hereinafter individually referred to as “Rogério”; and


[II] ISABELA CIANNI PORTUGAL, Brazilian, single, businesswoman, bearer of CNH –
Driver’s License No. 04286279287 DETRAN/ES, duly enrolled with the CPF/MF –
Individual Taxpayers’ Registry of the Ministry of Finance under No.
930.260.137-49, resident and domiciled in the City of Vitória, State of Espírito
Santo, at Avenida Dante Micheline, n° 1.845, apto. 101, Bairro Mata da Praia,
CEP 29066-430, hereinafter individually referred to as “Isabela”;


on the other part, hereinafter referred to as “Buyer”,


[III] ARDENT MINES LIMITED, a company organized and existing in accordance with
the laws of Nevada, United States of America, with head office in the City of
New York, United States of America, at 100 Wall Street, 21st, Floor, New York,
NY 10005, duly registered in the State of Nevada, United States of America,
under No. C20312-2000, and duly enrolled with the CNPJ/MF – Brazilian National
Registry of Legal Entities of the Ministry of Finance under No.
13.561.494/0001-25, herein represented, in accordance with its Articles of
Incorporation, by Mr. Leonardo Alberto Riera, United States citizen, married
under the specific system established by the laws of Venezuela, economist,
holder of American passport No. 467010355, with office in the City of New York,
United States of America, at 100 Wall Street, 21st Floor, New York, NY 10005,


Sellers and Buyer hereinafter individually referred to as “Party” and
collectively as “Parties”,


and, as Intervening Party,


[IV] GOLD HILLS MINING LTDA., a limited liability company with head office in
the City of Itapetim, State of Pernambuco, at Fazenda Piedade, s/n, Zona Rural,
CEP 56720-000, duly enrolled with the CNPJ/MF - Brazilian National Registry of
Legal Entities of the Ministry of Finance under No. 10.731.789/0001-04, with its
articles of organization duly filed with the JUCEPE - Commercial Registry of the
State of Pernambuco under NIRE No. 26.2.0173862-9, on March 23, 2009, herein
represented in accordance with its Articles of Association by its managers, Mr.
Rogério Antonio and Ms. Isabela Cianni Portugal, identified above, hereinafter
referred to as “Company”,
  
 
1

--------------------------------------------------------------------------------

 
 
and, as Assignee,
 
[V] CARLOS ALBERTO DE MELO LACERDA, Brazilian, married, lawyer, enrolled with
the Brazilian Bar Association, Rio de Janeiro Chapter under OAB/RJ No. 28.226,
enrolled with the CPF/MF – Individual Taxpayers’ Registry of the Ministry of
Finance under No. 228.339.517-87, domiciled at Rua 7 de Setembro nº 55 grupo
1902, in the City and State of Rio de Janeiro, CEP 20050-004,


WHEREAS:


(A)           Rogério is the owner and lawful holder of twenty one thousand and
ninety-five (21,095) quotas of the capital stock of the Company, free and clear
of any and all liens, charges, encumbrances, usufructs, debts, doubts, actions
or contingencies of any kind, with a par value of one Brazilian Real (R$1.00)
each, totaling twenty one thousand and ninety-five Brazilian Reais
(R$21,095.00);


(B)           Isabela is the owner and lawful holder of twenty one thousand and
ninety-five (21,095) quotas of the capital stock of the Company, free and clear
of any and all liens, charges, encumbrances, usufructs, debts, doubts, actions
or contingencies of any kind, with a par value of one Brazilian Real (R$1.00)
each, totaling twenty one thousand and ninety-five Brazilian Reais
(R$21,095.00);


(C)           Sellers are collectively the owners and lawful holders of
forty-two thousand one hundred and ninety (42,190) quotas of the capital stock
of the Company, free and clear of any and all liens, charges, encumbrances,
usufructs, debts, doubts, actions or contingencies of any kind, with a par value
of one Brazilian Real (R$1.00) each, totaling forty-two thousand one hundred and
ninety Brazilian Reais (R$42,190.00), representing all of the capital stock of
the Company (“Quotas”);


(D)           the Company purpose is the prospecting for gold, silver and their
byproducts and the mining of gold, silver and their byproducts, as well as the
retail of gold and silver mineral goods and their byproducts, and it is the
holder of the extraction rights relating to conduction of these activities,
which are part of its assets, as described in Whereas “E” of this Agreement;


(E)           The Company has title to processes No. 846.165-09, 846.166-09,
846.167-09 and 846.174-09 (“Mineral Rights”), currently in progress in the
Brazilian Mineral Production Department (“DNPM”), a federal agency linked to the
Ministry of Mining and Power (“MME”), a body of the Federal Government of the
Federative Republic of Brazil, by means of which the Company is authorized to
prospect for gold, silver and their byproducts in the Cities of Desterro and
Teixeira, State of Paraíba, and Itapetim and Brejinho, State of Pernambuco,
encompassing a total area of 3,499.60 Hectares, to be collectively referred to
as “Serra do Ouro” project, in accordance with Executive Order No. 227, of 1967
(the “Mining Code”) and additional laws;


(F)           Sellers wish to sell to Buyer the Company’s Quotas respectively
owned by them, as well as all their rights and obligations;


(G)           Buyer wishes to purchase from Sellers the Company’s Quotas, for
which purpose it has obtained from Sellers all information, data, certificates,
agreements and other data, especially about the Mineral Rights, and found them
to be in compliance with the applicable Brazilian law,
 
 
2

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, the Parties mutually resolve to execute this Quota Purchase
Agreement and other Covenants (“Agreement”), which shall be governed by the
following clauses and conditions:


I.
PURCHASE AND SALE OF QUOTAS



1.1. Purchase and Sale of Quotas. Sellers hereby assign and transfer to Buyer,
for consideration, all Quotas, representing the whole capital stock of the
Company, free and clear of any and all liens, charges, encumbrances, usufructs,
debts, doubts, actions or contingencies of any kind.


1.2. Assignment and Transfer of Quotas. The assignment and transfer of Quotas
from Sellers to Buyer is hereby formalized by means of the execution, by the
Parties, of the First Amendment to the Articles of Association of the Company
(“Amendment”), which shall be an integral part hereof as Exhibit 1.2, and which
shall be filed by Buyer with the JUCEPE - Commercial Registry of the State of
Pernambuco within thirty (30) days after the date hereof, as well as with the
DNPM/MME and all other bodies and authorities as required for it to produce all
legal effects for implementation of the purchase and sale of Quotas contemplated
in this Agreement.


1.2.1. Buyer shall send Seller, return receipt requested (AR – Return Receipt of
the Mail Service), a certified copy of the Amendment duly filed with the JUCEPE
- Commercial Registry of the State of Pernambuco within up to fifteen (15) days
as from the date of filing thereof.


1.3. Clearance Certificates. In order to implement the purchase and sale of
Quotas and to file the Amendment with the JUCEPE - Commercial Registry of the
State of Pernambuco, as provided in Article 1.2 above, Sellers hereby deliver
Buyer the original counterparts of all clearance certificates of the Company
(“Clearance Certificates”) issued by the competent authorities, which had
already been deemed valid by Buyer and which shall be an integral part hereof as
Exhibit 1.3.


1.4. Other documents that may be required. Without prejudice to the provisions
of Article 1.3 above, and at the request of public authorities, Sellers hereby
agree to perform any and all other actions required to ratify the assignment and
transfer of the Quotas as provided herein, actually cooperating for all
documents required by the JUCEPE - Commercial Registry of the State of
Pernambuco and other competent bodies and authorities, especially including the
DNPM, to be provided and/or produced for implementation of the purchase and sale
of the Company’s Quotas.


II.
PRICE AND PAYMENT CONDITIONS



2.1. Purchase Price. The certain and agreed price to be paid by Buyer to Sellers
for purchase of the Quotas representing all of the capital stock of the Company
shall be composed of a fixed portion (“Fixed Prices”), a bonus (“Additional
Price”) and a variable income (“Royalty”).
 
 
3

--------------------------------------------------------------------------------

 
 
2.2. First Fixed Price and Payment Conditions. The First Fixed Price is
established in an amount in Brazilian Reais equivalent to two hundred and fifty
thousand United States Dollars (USD$250,000.00), paid by Buyer to Sellers
proportionally to the equity interest held by each Seller, by means of an
international transfer of funds to the account held by Sellers with Banco HSBC,
Branch No. 0426, checking account No. 09407-82, SWIFT: BCBBBRPR. This amount
shall be duly converted into Brazilian Reais after the required conversion
procedures and due registrations and authorizations issued by the SISBACEN –
Central Bank of Brazil System.


2.2.1. Release. Upon receipt of the First Fixed Price, Sellers shall grant
Buyer, by means of a separate document, full, general, irrevocable and
irreversible release, having nothing else to claim, on any account, with regard
to payment of the First Fixed Price, which shall include a statement of Buyers
for purposes of releasing the amount of one hundred thousand United States
Dollars (USD$100,000.00) credited in behalf of Sellers, in accordance with the
provisions of the Escrow Agreement, which shall be an integral part hereof as
Exhibit 2.2.1.


2.3. Second Fixed Price and Payment Conditions. According to the Extraction
results, as defined in Section 4.1. below, Buyer shall pay Sellers the following
amounts, it being understood that:


(a) Should the Extraction confirm the existence of gold, silver and byproduct
reserves between three hundred thousand (300,000) and four hundred and
ninety-nine thousand nine hundred and ninety-nine (499,999) equivalent gold
ounces, certified in accordance with the National Instrument 43101, enacted by
the CSA – Canadian Securities Administration, as “proven reserves”, the
additional payment to be made by Buyer to Sellers shall correspond to four
hundred thousand United States dollars (USD$400,000.00), to be paid within up to
thirty (30) days after completion of the Pre-Feasibility Study, which shall be
prepared within up to one hundred and eighty (180) days after publication of
approval of the Final Mineral Prospection Report by the DNPM;


(b) Should the Extraction confirm the existence of gold, silver and byproduct
reserves in excess of four hundred and ninety-nine thousand nine hundred and
ninety-nine (499,999) equivalent gold ounces, certified in accordance with the
National Instrument 43101, enacted by the CSA – Canadian Securities
Administration, as “proven reserves”, the additional payment to be made by Buyer
to Sellers shall be as follows: (i) one million United States dollars
(USD$1,000,000.00), to be paid within up to thirty (30) days after completion of
the Pre-Feasibility Study, which shall be prepared within up to one hundred and
eighty (180) days after publication of approval of the Final Mineral Prospection
Report by the DNPM; and (ii) two United States Dollars (USD$2.00) per additional
ounce in excess of the first five hundred thousand (500,000) equivalent gold
ounces, to be paid in four (4) successive biannual installments in the same
amount, it being understood that the first installment shall be due on the
twelfth (12th) month after payment of the amount defined in item (i) above;
 
 
4

--------------------------------------------------------------------------------

 
 
2.3.1. For purposes of the provisions of letters (a) and (b) above, “mineral
reserves” shall mean only the volume of gold, silver and their byproducts
contained in the ore existing in the soil and subsoil of the areas covered by
the extraction rights held by the Company, characterized as “measured and
indicated gold reserves”, as informed in the final mineral prospection report to
be presented to the DNPM – Brazilian National Mineral Production Department,
prepared for purposes of obtaining the Mining Concession, as established by the
Brazilian Law. Definition of these reserves shall also observe the equivalence
between the concepts of measured and indicated reserves as established in the
Brazilian Law and the concepts of “measured resources” and “indicated
resources”, respectively, as defined in accordance with the National Instrument
43-101, issued by the CSA – Canadian Securities Administration, which is
internationally acknowledged and broadly used for purposes of defining mineral
resources and reserves, which concepts may not be mistaken for the concepts of
“proven reserves” and "probable reserves” defined in the same rule, which do not
apply to the scope of the investment program defined in Section V below.


2.4. The Parties hereby agree that if the Extraction confirms the existence of
gold, silver and byproduct reserves of less than three hundred thousand
(300,000) gold, silver and byproduct ounces, no additional payment shall be made
by Buyer to Sellers.


2.4.1. In this case, Buyer shall grant Sellers the option to acquire Mineral
Rights for the amount hereby agreed of one Brazilian Real (R$1.00) per gold
ounce contained in the mineral reserves, as defined at the end of the
Extraction, which option shall be informed by Sellers within up to sixty (60)
days as from the date on which they receive a notice in this regard. The Parties
shall execute a separate document for purposes of complying with the provisions
of this Section 2.4.1.


2.5. Additional Price and Payment Conditions. Within up to thirty (30) days as
from the date on which the Company obtains the Environmental Installation
License, Buyer shall pay Sellers the equivalent in Brazilian Reais to seven
hundred thousand United States dollars (USD$700,000.00).


2.6. Variable Income. After beginning of the gold, silver and byproduct
extraction by the Company in the Mineral Rights area, either through
experimental mining (Use Form granted by the DNPM) or final mining (through an
Ordinance granted by the MME), and during the entire useful life of the deposits
existing in the Mineral Rights areas, Sellers shall be entitled to receive from
the Company a monthly income (“Royalty”) equivalent to two percent (2%) of the
net income obtained from sale of the mineral product collected in the Mineral
Rights areas as a result of extraction and processing, calculated in accordance
with the internationally acknowledged concept of Net Smelting Return, which
corresponds to the gross revenues from the sale of refined gold and byproducts,
less costs and taxes related to the refining process.


2.6.1. The payment of Royalties shall relate to the actual value of production,
melting, refining of the ore or metal or ore concentrates (“Product”) derived
from the production and sold after deduction of the following expenses, by
Buyer, for purposes of calculating payment: melting and refining expenses;
transportation of ore, metal or concentrates from the mine to any refining or
melting company or another buyer; sale costs; insurance on the product; fees for
the import or export of metals or concentrates applicable in Brazil or in the
country of destination of the product, if these charges or costs are not paid by
the Product purchaser.
 
 
5

--------------------------------------------------------------------------------

 
 
2.6.1.1. In case the refining or melting processes occur outside the Mineral
Rights areas, the costs and fees relating to these operations, except for the
costs and fees relating to transportation, shall be reasonable and compatible
with the parameters for equivalent operations.


2.6.2. The royalties shall be paid monthly by the Company by the fifteenth
(15th) day of the month following the month of actual sale of the gold, silver
and byproducts, based on the accounting records of the Company.


2.6.3. Each payment owed shall be made in Brazilian currency by means of credit
to a bank account to be informed by Sellers.


2.6.4. Upon the monthly payment contemplated in Section 2.6.2, the Company shall
send Sellers a written statement informing the basis for calculation of the
Royalty owed in the reference month.


2.6.5. Within up to ninety (90) days after the end of each fiscal year of
production and payment of Royalty, the payment records may be audited by Sellers
and any required amendments shall be made a posteriori.


2.7. Existence of other Minerals. The Parties acknowledge that the additional
payments and the payment of Royalties contemplated herein shall only be owed by
Buyer to Sellers in the event of existence of gold, silver and byproduct
reserves, calculated in gold equivalent, for which reason they are not
applicable to verification of the existence of other minerals.


2.8. The Parties hereby agree that for purposes hereof the terms “ounce” or
“ounces” shall mean Troy ounces, in accordance with the internationally accepted
standards.


III.
DEFAULT ON PAYMENTS



3.1. Default. All amounts owed to Sellers and not paid on the maturity date
contemplated in the Agreement shall be adjusted for inflation in accordance with
the General Market Price Index (“IGP-M”) compiled and disclosed by the Getúlio
Vargas Foundation, and added by interest of one percent (1%) per month and a
default fine equivalent to ten percent (10%) of the adjusted amount of the debt,
from the maturity date until actual payment thereof, which amounts may be
collected by means of a process of execution.


IV.
MINERAL EXTRACTION



4.1. Extraction. For purposes hereof, mineral extraction (“Extraction”) means
mineral prospection works, as defined in Executive Order No. 227/69 (“Mining
Code”), for the purpose of defining the volume and quality of gold, silver and
byproducts contained in the soil and subsoil of the areas covered by the Mineral
Rights.
 
 
6

--------------------------------------------------------------------------------

 
 
4.2. Within ninety (90) days as from execution hereof, Buyer shall begin the
Extraction, at its sole and own expenses and liens, by means of a mineral
prospection program compatible with the best international practices, subject to
the provisions of the Brazilian mining laws, for the purpose of determining the
cubic footage (volume and quality) of the mineral reserves existing in the
Mineral Rights area.


4.2.1. As from execution hereof, Buyer shall be solely and exclusively liable
for the processing of Mineral Rights in the DNPM/MME, incurring and being liable
for all rights and obligations under the Mining Code and applicable law,
including with regard to the soil owners. For that purpose, the Company grants,
on the date hereof and in a separate instrument, powers for representatives of
Buyer to have access to the Mineral Rights, while the Amendment is filed with
the JUCEPE - Commercial Registry of the State of Pernambuco.


4.2.2. Rogério hereby agrees to assist Buyer, using his best efforts for Buyer
to obtain the authorization of any third party that owns and/or has possession
of the soil encompassed by the Mineral Rights area, so that the extraction works
can be performed.


4.3. The Company shall be required to complete all Extraction works as required
to prepare and present to the DNPM the respective final mineral prospection
reports relating to the Mineral Rights, in accordance with the provisions of
Executive Order No. 227, of February 28, 1967, and of Executive Order No. 62934,
of July 2, 1968, which have created, respectively, the Brazilian Mining Code and
the Brazilian Mining Code Regulation, as amended, as well as with all other
applicable laws, regulations and rules, to measure and determine the mineral
reserves held by the Company.


4.4. During performance of the Extraction works, Rogério shall be entitled to
analyze all data obtained by the Company, and he may also request information in
writing on the progress of the Extraction works to the Company, which shall
answer him within up to fifteen (15) days.



V.
INVESTMENT FOR MINERAL EXTRACTION



5.1. Investment for Extraction. Buyer shall invest the minimum amount equivalent
in Brazilian Reais to three million five hundred thousand United States dollars
(USD$3,500,000.00) in the Company for the Extraction works in the Mineral Rights
area, upon development of an extensive extraction program (“Extraction
Program”).


5.1.1. Sellers shall be granted the right to audit the Extraction Program upon a
fifteen (15)-day notice thereof to the Company, it being understood that Sellers
shall incur the audit costs.


VI.
REPRESENTATIONS AND WARRANTIES OF BUYER



6.1. Representations and Warranties of Buyer. Buyer represents and warrants to
Sellers that Buyer is a company duly organized and existing in accordance with
the laws of Nevada, United States of America, duly registered with the United
States Securities and Exchange Commission, having all required power to execute
and comply with the obligations contemplated in this Agreement and in the other
agreements contemplated herein, having performed all corporate actions required
to authorize execution hereof and complied with all applicable laws, regulations
and rules. Buyer is further disposed to comply with all obligations assumed to
Sellers as provided in this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
6.2. Advisory Board of the Company. The Parties agree that this is the body
entitled to issue opinions on the general business policy of the Company, among
other matters, pursuant to the provisions of the Articles of Association of the
Company.


6.2.1.       Structure. The Advisory Board to be created in the Company shall be
composed of at least two (2) and at most five (5) members, of whom one shall be
the Chairperson and the other members shall have no specific designation,
whether quotaholders or not, resident in Brazil or not, and who shall be elected
and removed from office by members representing a majority of the capital stock
of the Company, in a Meeting of Members, for a term of office of three (3)
years, reelection being permitted.


6.2.2.       Meetings of the Advisory Board of the Company. The Advisory Board
shall meet at least once a year and the meeting shall be called by the
Chairperson of the Advisory Board. The meetings shall be held within up to five
(5) days after issuance, by letter, telegram or facsimile, of a notice in this
regard. Such notice shall specify the agenda of the meeting. For the meetings of
the Advisory Board to be valid, a majority of its members shall attend the
meeting, be represented by an attorney-in-fact with specific powers or send its
vote by letter, telegram or facsimile before the meeting begins.


6.2.3.       Resolutions of the Advisory Board of the Company. The resolutions
and decisions of the Advisory Board shall be valid provided they are approved by
a majority vote of its members, and they shall be signed by all attending
members and recorded in the Minutes of Meeting of the Advisory Board. However,
these decisions are not binding to third parties and do not waive obtainment of
any other authorization by the Company’s members and/or managers, as established
in the other provisions of the Articles of Association of the Company.


6.2.4.       Powers of the Advisory Board of the Company. The Advisory Board of
the Company shall be empowered to resolve on the following matters of interest
to the Company:


(a)           general policy of the Company with regard to the extraction of
gold, silver and their byproducts;


(b)           development of the Company’s business, especially the extraction
of gold, silver and their byproducts, as well as inspection of these matters;


(c)           operations not included in the Company purpose or execution of
agreements and assumption of obligations that may be especially important to the
Company, either in view of their duration or for any other reason; or, finally,
the performance of acts, facts, business or similar actions outside the ordinary
course of business of the Company; and
 
 
8

--------------------------------------------------------------------------------

 
 
(d)           any matter that may be presented by one of the members of the
Advisory Board or by the Company’s manager.


6.2.5. The Parties hereby agree that Buyer shall appoint for the first term of
office Rogério as one of the members of the Advisory Board of the Company,
subject to the provisions of the Articles of Association of the Company with
regard to the term of office, possibility of reelection, attributions, powers,
duties, and responsibilities. Rogério’s remuneration, as well as the
remuneration of the other members of the Advisory Board of the Company, shall
observe the amounts currently paid by the Brazilian companies that operate in
the same industries as the Company with regard to the remuneration of members of
the Advisory Board or members of the Board of Directors of such companies, as
the case may be.


6.3. Extraction Costs. Buyer warrants that it shall be solely, directly and
exclusively liable for all investments, expenses and costs required for
performance of the mineral prospection works, economic feasibility study, loans,
obtainment of licenses, mine construction and implementation works, among
others, until construction and commissioning of the processing plant of the
mining undertaking to be installed on the Mineral Rights areas. Similarly, Buyer
represents that Buyer shall be responsible for management of all services and
works, production and operation of the mine and the sale of ore in the Mineral
Rights areas, it being understood that Buyer and the Company may not claim from
Sellers reimbursement for any amounts, at any time and for any reason.


6.4. Perishing of Mineral Rights. Should one and/or all Mineral Rights perish in
view of failure to comply with the applicable law, Buyer warrants that it shall
pay Sellers the fine established in Brazilian Reais equivalent to three million
United States dollars (USD$3,000,000.00), in addition to being liable for
losses, damages and/or ceasing profits in excess of this amount, which shall be
assessed in accordance with the provisions of Law No. 10,406, of January 10,
2002, which creates the Brazilian Civil Code, as amended.


6.5. Access to Extraction Rights. Buyer shall grant Sellers, upon a forty-eight
(48)-hour prior notice, access to all information relating to the Extraction or
to the Mineral Rights as of the date hereof, and Sellers may inspect all
technical works hereunder and under the Mineral Rights. However, Sellers may not
interfere in any way in these works, and they shall be exclusively liable for
all costs resulting from the aforementioned inspection.


6.6. Maintenance of Mineral Rights. The Company shall exclusively liable for
maintenance of the Mineral Rights and legal commitments before the DNPM, soil
owners, environmental control bodies, City Governments, Judicial District
Courts, among others, as of the date hereof, and it shall not be entitled to any
claim against Sellers.


6.7. Financial Commitments. Soil Owner. Buyer is aware of and agrees to pay the
financial commitments existing before the date hereof, as well as to make the
monthly payments from now on to Ms. Carla Andrea do Nascimento, soil owner,
pursuant to the provisions of the agreement executed with her.
 
 
9

--------------------------------------------------------------------------------

 
 
6.8. Encumbrance of Mineral Rights. Until completion of the Pre-Feasibility
study and of the corresponding final mineral prospection reports relating to the
Mineral Rights, Buyer may not spin-off, transfer, alienate, encumber, burden
and/or offer as guarantee to third parties the Mineral Rights, in whole or in
part, under penalty of nullity of the assignment. During this period, Buyer also
warrants that it shall keep the Mineral Rights free and clear of any judicial
and/or extrajudicial liens, under penalty of payment of the fine contemplated in
Section 6.4 hereof.



VII.
REPRESENTATIONS AND WARRANTIES OF SELLERS



7.1. Representations and Warranties of Sellers. Sellers represent and warrant to
Buyer, in their individual capacity as Sellers and as members and managers of
the Company, that the representations contained in this Article are true and
correct on the date hereof, unless otherwise provided in any exhibit hereto.


7.2. Organization. The Company is an entrepreneurial limited liability company
duly organized and existing in accordance with the laws of the Federative
Republic of Brazil, having all required power to execute and comply with the
obligations contemplated in this Agreement and in the other agreements
contemplated herein, having performed all corporate actions required to
authorize execution hereof and complied with all applicable laws, regulations,
and rules.


7.3. Capital Stock. The capital stock of the Company is forty-two thousand one
hundred and ninety Brazilian Reais (R$42,190.00), duly subscribed and paid in
Brazilian currency, it being understood that all Quotas are free and clear of
any and all liens, charges, encumbrances, usufruct rights, debts, doubts,
actions or contingencies of any kind.


7.4. Ownership of Mineral Rights. The Company is the exclusive owner of the
Mineral Rights. No Party other than the Company has any right, title or interest
in or to the Mineral Rights of Serra do Ouro, and there are no restrictions,
obstacles, guarantees, options or any other equity interest of any kind or
nature on the mineral rights of Serra do Ouro, except for the rights held by the
Company, which are free and clear of any and all debts, liabilities,
encumbrances, charges, rights and any other rights, contingent or otherwise, of
any other person.


7.5. Litigation. By the date hereof, there are no proceedings, legal actions,
administrative proceedings, including notices of infraction or legal or
extrajudicial actions of any kind, brought by or against the Company, its assets
and rights or against Sellers, and Sellers are not aware, by the date hereof, of
any fact, act or failure to act that may originate any future filing, inception
or notice of infraction.


7.6. Agreements. Sellers hereby declare that they have executed two (2)
agreements, in the name of Isabela, with the owners and/or possessors of the
soil, which properties encompass part of the Mineral Rights areas, which has
granted them free access to those areas, in accordance with the copies of such
documents attached hereto as Exhibit 7.6. Sellers hereby agree to transfer the
rights and obligations relating to such agreements to the Company.
 
 
10

--------------------------------------------------------------------------------

 
 
7.7. Tax Matters. By the date hereof, there are no duties, taxes, fees,
contributions and/or charges of any kind, including, without limitation to, of a
business, contractual, labor, mining, land and/or insurance nature, for which
the Company is liable and which have not been paid, and there are no legal
actions, administrative proceedings, notices of infraction or any other measures
relating to these obligations.


7.8. Labor Matters. By the date hereof, the Company does not have any collective
bargaining agreement or employment contract involving liabilities, obligations
or severance pay, in addition to those usually required by law, and the Company
has not agreed to pay, granted or paid any remuneration, bonus, indemnification
not contemplated in the applicable law, benefit plan, profit sharing, interest
or commission resulting from the intermediation of customers, management or
obtainment of current and future accounts, pension and retirement, nor any other
benefit or advantages, nor is the Company required to grant salary increases
above the limits established in union agreements or collective bargaining or any
other benefit, advantage or interest, on any account, other than those required
by law. The Company has not engaged third parties to provide services under
conditions that could somehow be deemed an employment relationship.


7.9. Financial Statements. The financial statements of the Company, duly signed
by Sellers and by the Company’s accountants, as included in Exhibit 7.9 to this
Agreement, duly represent, in all material respects, the consolidated financial
conditions and the consolidated results of cash flow operations of the Company
on their respective dates or for the respective periods indicated therein, all
in accordance with the Brazilian accounting principles, already adjusted to the
accounting principles adopted in the United States of America (USGAAP). By the
date hereof, the Company’s records are permanent and there is no obligation or
liability of any kind not recorded in the accounting books or registered in
other amount than the actual amount thereof, or which is recorded but not
covered by reserves or provisions ensuring full liquidity thereof, it being
understood that all debits and credits due and coming due are duly recorded, as
well as all operations conducted by the Company and based on proper documents
that ensure the legitimacy, effectiveness, regularity and good liquidity
thereof.


7.10. Business Agents. By the date hereof, the Company has no business agents in
Brazil and/or abroad.


7.11. Intellectual Property. By the date hereof, the Company has no rights
relating to intellectual property, including, without limitation to, trademarks,
patents and industrial design.


7.12. Compliance with Environmental Rules. By the date hereof, Sellers and the
Company have observed and complied with all environmental laws, regulations and
rules relating to conduction of the Company’s activities, and there are no
lawsuits, administrative proceedings or any other measures relating to these
obligations.


7.13. Authorizations. Sellers and the Company have performed all required
actions to implement the transaction contemplated herein, and they have obtained
all prior authorizations from the competent bodies, as well as all third-party
consents required for implementation of the transaction contemplated herein.
 
 
11

--------------------------------------------------------------------------------

 
 
[7.14. Assignment of Interest in the Fixed Prices and Variable Income. Sellers,
with the express consent of Buyer and the Company, which is hereby granted, are
hereby authorized to assign to the Assignee the equivalent to ten percent (10%)
of all rights contemplated in Sections 2.3, 2.5 and 2.6 hereof, for these
payments to be directly credited, in the proportion informed above, to a bank
account held by the Assignee to be indicated in due course.


VIII.
FINE AND INDEMNIFICATION



8.1. Fine and Indemnification. Compliance or failure to comply with any
provision hereof, as well as the inaccuracy or violation of any of the
representations and warranties contemplated in this Agreement shall subject the
nonperforming party to pay a fine equivalent to twenty percent (20%) of the
price actually paid for the Quotas hereby sold, duly adjusted for inflation as
from the date hereof by the IGP-M/FGV – General Market Price Index, as compiled
and disclosed by the Getúlio Vargas Foundation (or another official index that
may replace it as determined by the Federal Government), without prejudice to
the payment of damages to the innocent party in excess of this amount, which
shall be calculated in accordance with the provisions of Law No. 10406, of
January 10, 2002, which created the Brazilian Civil Code, as amended, provided
the events contemplated in Sections 3.1 and 6.4 above.


8.2. Liability for actions performed. Subject to the terms and conditions
contemplated in this Agreement, Sellers shall be liable for the actions
performed and losses resulting therefrom before the date hereof, and Buyer shall
be liable for the actions performed and losses resulting therefrom after the
date hereof.


IX.
GENERAL PROVISIONS



9.1. Entire Agreement. This Agreement, along with all subsidiary agreements
executed for consummation of the transactions contemplated herein, constitutes
the entire agreement between the contracting Parties with regard to the purchase
and sale of Quotas, superseding all previous agreements in this regard, whether
oral or written, it being understood that the Memorandum of Understanding
executed on January 4, 2011 and the Pledge Agreement executed on February 25,
2001 hereby become null and void, for all legal purposes.


9.2. Irrevocability. This Agreement is irrevocably and irreversibly executed,
and it shall be binding upon the Parties, their successors and/or legal
representatives, on any account.


9.3. Amendments. Any and all amendments to this Agreement shall only be deemed
valid if prepared in writing and signed by all Parties.


9.4. Severability. Should any provision contained in this Agreement or
application thereof to any person or circumstance be deemed invalid or
unenforceable, in whole or in part, the part of this or the other provisions not
deemed invalid or unenforceable and application thereof to persons or
circumstances not affected by such invalidity or unenforceability shall remain
in full force and effect, it being understood that the Parties shall be required
to revalidate the null or annulled provision, as permitted by law, so that the
Parties’ intent expressed therein prevails, to the possible extent.
 
 
12

--------------------------------------------------------------------------------

 
 
9.5. Confidentiality. Except as required by the laws of the Federative Republic
of Brazil and by the applicable laws, regulations and rules of the United States
of America, especially those issued by the United States Securities and Exchange
Commission, any other public announcements involving this Agreement or the
transactions contemplated herein, including the applicable prices and
conditions, shall only be made upon the mutual consent of Buyer and Sellers.
Buyer and Sellers agree not to disclose to any person or to third parties any
fact related to this Agreement or to the transactions contemplated herein for a
term of five (5) years after the date of execution hereof.


9.6. Notices. All communications and notices hereunder shall be in writing and
sent by certified mail, delivered in person or sent by facsimile or e-mail, and
they shall be addressed to the Parties’ addresses informed below. The following
shall be accepted as proof of receipt, as the case may be: the AR – Return
Receipt of the Mail Service, stamp of the addressee, confirmation of receipt of
facsimile or e-mail transmission:


To Sellers:
 
Rogério Antonio
Avenida Dante Micheline, n° 1.845, apto. 101
Bairro Mata da Praia
CEP 29066-430
Vitória - ES
Email: rantoniobz@hotmail.com
Facsimile: [55] 27-3041-5215


Isabela Cianni Portugal
Avenida Dante Micheline, n° 1.845, apto. 101
Bairro Mata da Praia
CEP 29066-430
Vitória - ES


with copy to:


Carlos Alberto de Melo Lacerda
Rua 7 Setembro 55 grupo 1902
Centro
CEP 20050-004
Rio de Janeiro – RJ
Email: c.lacerda@globo.com
Facsimile: [55] 21-2221-2205


To Buyer:


Ardent Mines Limited
100 Wall Street, 21st, Floor
New York, NY 10005
Attention:                Leonardo Alberto Riera, President & Chief Executive
Officer
Emails:                    info@ardentmines.com
Facsimile:               561 989 3201
 
 
13

--------------------------------------------------------------------------------

 
 
with copy to:


WUERSCH & GERING LLP
100 Wall Street, 21st Floor
New York
New York 10005


Attention:                Mr. Travis L. Gering
Email:           travis.gering@wg-law.com
Facsimile:                610-819-9104


and to:


Xavier, Bernardes, Bragança, Sociedade de Advogados
Avenida Brasil, n° 1008
Jardim América
São Paulo - SP
CEP 01430-001


Attention:             Mr. João Claudio De Luca Junior
Mr. Guilherme Filardi
Emails:                 joaoclaudio@xbb.com.br
guilhermefilardi@xbb.com.br
Facsimile:            (11) 3069 4301


and to:


Luciano de Freitas Borges
SRTN, Quadra 701, Centro Empresarial Norte, Bloco A, salas 108/110
Brasília – Distrito Federal
CEP 70719-903
Email:                  luciano@adhocadvisors.com.br
Facsimile:           (61) 3039-6780


9.6.1. The applicable Party shall inform the other involved Parties of any
change in the address above.


9.7. Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the Federative Republic of Brazil (“Governing Law”).


9.8. Arbitration. Any and all disputes relating to the construction or
performance hereof shall be resolved by arbitration, in accordance with the
Arbitration Rules of the Center of Arbitration and Mediation of the
Brazil-Canada Chamber of Commerce (“CCBC”), with head office in the City of São
Paulo, State of São Paulo, at Rua do Rócio, nº 220, cj.121, 12º andar.
Arbitration shall be conducted in the City of São Paulo, State of São Paulo.
 
 
14

--------------------------------------------------------------------------------

 
 
9.8.1. Arbitration shall be conducted in Portuguese, based on the Governing Law,
no arbitration in equity being permitted, by a panel composed of three (3)
arbitrators chosen from among the arbitrators listed by the CCBC or others,
provided all of them meet the requirements established in the CCBC Regulation,
and especially who have a widely known and vast experience in mining, corporate,
tax and accounting matters. Sellers shall individually or collectively designate
one arbitrator, Buyer shall designate the second arbitrator, and after both
arbitrators are designated without any valid objection or challenge, they shall
agree on the third arbitrator, who shall chair the panel.


9.8.2. In any case, the Parties shall equally share the costs of arbitration
between them, and each party shall incur its costs. The arbitrators may decide,
in the final arbitration award, on the division of the arbitration costs.


9.8.3. The Parties agree that any of them may need a preliminary injunction. The
request for a preliminary injunction by any of the parties, either before or
after commencement of the arbitration procedure, shall not be deemed
incompatible with or construed as a release from the provisions of this Section,
even if the parties acknowledge that the arbitral tribunal has powers to grant
injunctions, including provisional remedies that may be deemed fair and
unbiased. For purposes of this Section, the Parties elect the Central Courts of
the Judicial District of the Capital City of São Paulo.


9.9. Currency. All amounts expressed in foreign currency in this Agreement shall
be converted into the Brazilian currency on the date of closing of the Foreign
Exchange Contract, in accordance with the rules of the Central Bank of Brazil.
The use of Foreign currency as reference for amounts expressed in this Agreement
is intimately related to the fact that Buyer is a company headquartered abroad
and needs these amounts to be expressed in Foreign currency.


9.10. Relationship between the Parties. This Agreement neither creates any
partnership between the Parties nor imposes any other responsibility on the
Parties in addition to those related to compliance with the provisions and
obligations established herein. Each Party shall be free to engage in other
activities involving the prospection, research, extraction, processing,
manufacture and sale of ore outside the geographic scope of the Mineral Rights
areas.


9.11. Binding Effects. It is the intention of the Parties that Seller’s rights
contemplated herein produce binding effects, for which purpose they are entitled
to register or cause this Agreement to be registered with any Registration
Bodies.


9.1.1. Buyer and the Company hereby agree to cooperate and grant any written
consent, if necessary, with regard to any documents or actions reasonably
required for these registrations, as well as to allow Sellers to have access to
the records of the Mineral Rights in progress in the DNPM/MME, regardless of
express authorization, it being understood that the provisions of this Section
shall be deemed a special authorization for such purpose, which authorization
may not be cancelled or annulled by Buyer and by the Company during validity
hereof.
 
 
15

--------------------------------------------------------------------------------

 
 
9.12. Special Provisions. The Parties are fully aware of the conditions hereby
formalized, and they neither admit any substantial error with regard to the
declarations of will expressed herein, nor do they deem that there is an
immediate and considerable damage on any account. In addition, the Parties are
not in need of execution hereof, because they deem that the obligations assumed
hereunder are not excessively burdensome, nor are they executing this Agreement
in view of a pressing necessity, because the obligations assumed hereunder are
proportional to their capacity and experience with regard to the subject matter
hereof. This Agreement is executed in accordance with the probity and good-faith
doctrines, limited to the social function hereof.


IN WITNESS WHEREOF, the Parties execute this Quota Purchase Agreement and other
Covenants in three (3) counterparts of equal contents and form, in the presence
of the two (2) witnesses identified below.


São Paulo – State of São Paulo, May 4, 2011


Sellers:


ROGÉRIO ANTONIO



ISABELA CIANNI PORTUGAL



Buyer:



ARDENT MINES LIMITED
By: Leonardo Alberto Riera
Position: President and Chief Executive Officer


Intervening Party:



GOLD HILLS MINING LTDA.
By: Rogério Antonio and Isabela Cianni Portugal
Position: Managing Partners


Assignee:



CARLOS ALBERTO DE MELO LACERDA
OAB/RJ No. 28.266
CPF/MF No. 228.339.517-87
 
 
16

--------------------------------------------------------------------------------

 
 
Witnesses:


1.________________________________
2. ________________________________
Name:
Name:
CPF/MF:
CPF/MF:
ID:
ID:

 
 
17

--------------------------------------------------------------------------------

 
 